Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The abstract of the disclosure is objected to because the legal phraseology such as “means” or “comprises” or “comprising” often used in patent claims should be avoided in the abstract.  Correction is required.  See MPEP § 608.01(b).
Duplicate Claims
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8, and claim 14 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 7-12, 15-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabrez et al (US 6,080,270) in view of Kawakami (US 5,038,713) both cited by applicant.  Regarding claims 1-2, 4, 7, 15-16 and 18, Tabrez discloses a compact microwave downstream plasma system comprising the step of measuring a power of microwaves transmitted from the microwave source to the cavity at a point in time during the cycle of operation (col. 6, lines 40-50); measuring a power of reflected microwaves from the cavity at a point in time during the cycle of operation (col. 6, lines 40-50); receiving operational data indicative of the power supplied to the microwave source (col. 5, lines 64-67 and col. 6, lines 1-2); receiving operational data indicative of the power of reflected microwaves (col. 5, lines 64-67 and col. 6, lines 1-2); and adjusting at least one of an impedance of the transmission line or the impedance matching between the microwave source and the transmission line, at the point in time during the cycle of operation, based on the operational data associated with the measured power of the transmitted microwaves and the reflected microwaves (col. 6, lines 45-66) but does not disclose by moving, in the transmission line, a plunger element positioned proximate the microwave source in order to control the efficiency of the microwave source.  Kawakami discloses the step of adjusting impedance of the transmission line, by moving, in the transmission line, a plunger element positioned proximate the microwave source in order to control the efficiency of the microwave source (103, Figure 1).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Tabrez the step of adjusting impedance of the transmission line, by moving, in the transmission line, a plunger element positioned proximate the microwave source in order to control the efficiency of the microwave source as taught by Kawakami in order to control the efficiency of the microwave source. Regarding claims 3, 5, 17 and 19, Tabrez discloses the adjusting at least one of an impedance of the transmission line or the impedance matching between the microwave source and the transmission line, occurs at multiple points in time during the cycle of operation (col. 6, lines 40-45).  Regarding claims 10-11 and 20, Tabrez discloses the control unit (control unit in the tuner 112) is configured to adjust at least one of the impedance of the transmission line or the impedance matching between the microwave source and the transmission line such that the efficiency of the microwave source is increased or maximized if the measured power of the reflected microwaves is below a predetermined threshold and such that the efficiency of the microwave source is decreased or minimized if the measured power of the reflected microwaves is above the predetermined threshold (col. 6, lines 40-66). Regarding claims 8-9, Kawakami discloses the plunger element is a motor driven plunger (col. 7, lines 5-8). Regarding claim 12, Tabrez discloses at least one of the impedance of the transmission line or the impedance matching between the microwave source and the transmission line is adjusted as a function of the ratio between the measured power of the transmitted microwaves and the power supplied to the microwave source (col. 6, lines 54-67). 
Claims 13-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tabrez et al (US 6,080,270) in view of Kawakami (US 5,038,713) and further in view of Graves et al (US 6,067,475) all cited by applicant.  Tabrez/Kawakami discloses substantially all features of the claimed invention except the step of turning off the microwave source if the measured power of reflected microwaves is above a security threshold.  Graves discloses the step of turning off the microwave source if the measured power of reflected microwaves is above a security threshold (col. 3, lines 20-22).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Tabrez/Kawakami the step of turning off the microwave source if the measured power of reflected microwaves is above a security threshold as taught by Graves in order to safeguard the system against excessive heat buildup along the antenna  and associated transmission line.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Okajima (US 2012/0103972) discloses high-frequency heating device and high-frequency heating method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        November 28, 2022